SULLIVAN, Chief Judge
(dissenting):
I agree with the first two parts of the majority opinion. I do not agree with Part III that concerns admissibility of the victim’s statement to the Office of Special Investigations. See United States v. McGrath, 39 MJ 158, 169 (CMA 1994) (Sullivan, C.J., dissenting). In addition, I do not agree that error in admission of Mrs. Morgan’s out-of-court statement given on December 31, 1990, was harmless beyond a reasonable doubt.
Her statement on the above date reads as follows:
In late 1986 after we returned from Aviono, Italy, JAMES CURTIS MORGAN[,][A], my two sons and I moved into the Allen Bee Gardens Apartments, Forestville, MD. One day I asked [A] if anyone had ever done anything to her and told her not to tell me. [A] did not say anything at first, but then she asked me if I knew what a prostitute was. I said yes and asked her why she asked me that. [A] told me a prostitute layed down for people and she had done that for Daddy (JAMES CURTIS MORGAN). [A] told me Daddy told her not to tell anyone about what he had done with her. I asked what he had done and [A] told me he had gotten on top *412of her and put his thing in her private part. I call JAMES CURTIS MORGAN at his work with the 1776 Security Police Squadron, Andrews AFB, MD, and asked him what he had done to [A]. JAMES CURTIS MORGAN told me it happened while we were in Europe and that [A] did not tell it right. He told me [A] would come and lay down beside him. Later she started to get on top of him and ask him if he loved me (mama). Then he stated [A] got brave and began to rub him on his penis. When I asked him why he did not tell me about this, JAMES CURTIS MORGAN stated he was afraid I would leave him. A couple of months after we moved onto base at 1165 A Hall Court, AAFB, MD, I left JAMES CURTIS MORGAN with [A] and my two sons and moved to my mother’s home in North Carolina. A couple of months later, [A] told me JAMES CURTIS MORGAN had put his penis inside her while we lived in the Allen Bee Garden Apartments, Forestville, MD. Approximately 3 weeks ago, JAMES CURTIS MORGAN and I were haveing [sic] a big arguement [sic] when [A] interrupted. During the argument JAMES CURTIS MORGAN got very quiet and apologitic [sic] when [A] stated she had something to tell me. He got so quiet I knew in my heart JAMES CURTIS MORGAN had been messing with [A]. On 28 Dec 90,1 got a call from my sister, SHEILA JONES, in North Carolina who told me that [A] had called her and stated JAMES CURTIS MORGAN had raped [A]. I called the Security Police Desk and reported the incident as I could not take it anymore. When JAMES CURTIS MORGAN carné to pick me up, he put the two boys in the Security Police truck with me and the security police man. He drove to the Security Police budding alone and parked in the parking lot. When I saw JAMES CURTIS MORGAN I knew he had a gun although I had no way to prove it. He has told me in the past he would kill me and him if I ever left him. When I left JAMES CURTIS MORGAN and moved to North Carolina, I never intended to return to him. I was seperated [sic] from him for approximately 2 1/2 years. I didn’t report this incident to anyone because I though [sic] separation would take care of the problem.
(Emphasis added.)
Even the Government recognizes the probative value of this evidence in appellant’s case. Its Answer states: “It is obvious why Appellant did not want his wife’s statements admitted since they corroborate the statements of the victim, and since her 31 December 1990 statement contains Appellant’s admission to sexual activity with his stepdaughter after being confronted by his wife with the victim’s allegations.” Answer at 21. As noted below, such a conclusion is justified by the record of trial before us.
The Government’s case was based primarily on three out-of-court statements by a 13-year-old child-victim. The defense’s theory at trial was that the victim initially made those statements because she was generally frustrated with family problems around the time she alleged rape. Furthermore, defense counsel contended that, at trial, the child was merely perpetuating these earlier lies. Thus the focus of the trial was on the victim’s credibility. Evidence by a third party that corroborated the victim’s statements and provided a purported admission by appellant certainly could have tipped the balance of the weight of the evidence against him. Accordingly, I find that “there is a reasonable possibility that the evidence complained of might have contributed to the conviction,” and therefore the military judge’s error in admitting Mrs. Morgan’s statements was not harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 23, 87 S.Ct. 824, 827-28, 17 L.Ed.2d 705 (1967), quoting Fahy v. Connecticut, 375 U.S. 85, 86-87, 84 S.Ct. 229, 230-31, 11 L.Ed.2d 171 (1963); cf. United States v. Grooters, 39 MJ 269, 273 (CMA 1994).